Order entered November 5, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00242-CR

                            SERGIO MANUEL NAVA, JR., Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                            On Appeal from the County Court at Law
                                    Rockwall County, Texas
                               Trial Court Cause No. CR12-1388

                                          ORDER
        The Court REINSTATES the appeal.

        On October 20, 2014, we denied appellant’s motion to extend time to file his brief and

ordered the trial court to make findings regarding why the brief had not been filed.        On

November 3, 2014, we received appellant’s brief, together with an extension motion. Therefore,

in the interest of expediting the appeal, we VACATE the October 20, 2014 order to the extent it

requires findings.

        We GRANT the November 3, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE